UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2011 Date of reporting period:	January 1, 2011 — June 30, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Fellow Shareholder: In early August, equity markets around the world were rocked by indications of slowing economic growth and worsening debt issues in Europe and the United States. Significantly, Standard & Poors downgraded U.S. sovereign debt to AA+ from AAA on August 5. While Putnams investment team believes the downgrade will have limited immediate impact on the real economy, it is important to recognize that market volatility has risen in the near term. Long-term investors are wise to seek the counsel of their financial advisors during volatile times and to remember that market volatility historically has served as an opportunity for nimble managers to both guard against risk and pursue new opportunities. We believe that many investment opportunities still exist today, and that Putnams active, research-intensive investment approach offers shareholders a potential advantage in thisenvironment. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that Jameson A. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms.Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancys Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 6/30/11) Investment objective High current income consistent with what Putnam Management believes to be prudent risk Net asset value June 30, 2011 Class IA: $11.58 Class IB: $11.49 Total return at net asset value Barclays Capital U.S. (as of 6/30/11) Class IA shares* Class IB shares† Aggregate Bond Index 6 months 4.62% 4.54% 2.72% 1 year 7.72 7.59 3.90 5 years 44.15 42.29 37.15 Annualized 7.59 7.31 6.52 10 years 80.16 75.58 74.81 Annualized 6.06 5.79 5.74 Life 390.70 369.43 406.61 Annualized 7.03 6.83 7.17 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Credit quality P–1 20.4% Aaa 41.7% Aa 4.7% A 9.9% Baa 21.2% Ba 6.2% B 2.8% Caa and below 6.4% Not rated –13.3% Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 6/30/11. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Credit qualities are shown as a percentage of net assets as of 6/30/11. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. The fund itself has not been rated by an independent rating agency. Putnam VT Income Fund 1 Report from your fund’s manager What was the situation in the bond markets during the six months ended June 30, 2011? The fixed-income market generated positive returns during the period, but market leadership shifted significantly. During the first half of the period, the best-performing sectors were those on the riskier end of the spectrum that benefited from an improving economy, such as high-yield corporate bonds, leveraged loans, and commercial mortgage-backed securities [CMBS]. However, during the second half of the period, disappointing economic data and the anticipated end of the Federal Reserve’s second quantitative easing program caused interest rates to decline, boosting higher-quality bonds, such as U.S. Treasuries and tax-exempt bonds. Emerging-market debt also performed well, benefiting from tightening yield spreads amid strong developing-economy fundamentals. Treasury Inflation-Protected Securities [TIPS] registered a solid absolute return and were among the best-performing categories for the six-month period, despite a drop in short-term inflation expectations. Looking at the Treasury yield curve, as U.S. economic data softened and the Federal Reserve [the Fed] signaled that it was in no hurry to tighten monetary policy, interest rates declined across the short and intermediate portions of the curve. Short-term rates fell more than longer-term rates and, at period-end, the yield curve stood at one of its steepest levels on record. Which holdings were the primary contributors to the fund’s performance? The fund’s holdings of government-agency interest-only collateralized mortgage obligations [IO CMO] were a key contributor to performance. Despite falling interest rates during the latter half of the period, refinancing activity on the mortgage pools underlying the IO CMOs that we held remained at low levels. As a result, these securities generated steady cash flows throughout the period and their prices moved higher. In fact, IO CMOs were one of the best-performing subsectors in the entire fixed-income market during the period. In implementing our IO CMO strategy, we used interest-rate swaps and futures to hedge the fund’s duration — or sensitivity to interest-rate changes — as well as to hedge sector exposure and manage our exposure to credit risk. An overweight position in short-term CMBS also aided the fund’s return. Our holdings of bonds in the highly liquid topmost part of the capital structure held up well amid the selloff that occurred in riskier areas of the market during the final months of the period. Yield spreads on five- to 10-year, AAA-rated CMBS — that is, the yield advantage they offer over Treasuries — compressed during the period, but still offered value on a risk-adjusted basis. Which investments detracted from results? A slight underweight in agency residential mortgage-backed securities [RMBS] detracted, as this sector outperformed the index during the period. We underweighted agency RMBS in favor of bonds in other areas that, in our view, offered more attractive yield spreads over Treasuries. In addition, our allocation to non-agency RMBS backed by Alternative-A [Alt-A] and home equity collateral also hampered performance. These securities performed well early in the period, but supply concerns from Fed sales and uneven housing data caused them to underperform during the second half of the period. By way of background, Alt-A mortgages are considered to be riskier than A-rated, or “prime,” mortgages. However, because Alt-A borrowers must have reasonably adequate credit histories, securities backed by these loans are considered to be less risky than bonds backed by subprime mortgages. What is your outlook for the credit markets over the coming months, and how have you positioned the fund? Despite continuing weakness in the labor market, and dips in global purchasing-manager data during April and May, worldwide demand remained relatively firm. In our view, labor markets are likely to improve, and we believe gradual increases in employment along with income growth will help drive stronger U.S. economic performance during 2011 and 2012. Two areas of the domestic economy that were quite strong, technology and automotive, stumbled during the April-to-June period, due primarily to supply disruptions created by the disasters in Japan. Consequently, we believe weakness in these sectors is likely temporary. All told, we believe industrial production likely will be met with solid demand during the second half of 2011, which could provide a further tailwind to economic performance. Given our economic outlook, we believe credit-sensitive fixed-income sectors may perform well. As a result, at period-end, we maintained a modest overweight in investment-grade corporate bonds because of robust fundamentals and still-attractive yield spreads. In addition, we had a small allocation to high-yield corporate bonds, supported by strong corporate balance sheets and default rates that remain at historic lows. We also had a positive outlook for non-agency RMBS, as the selloff in this sector during the final months of the period pushed yields to even more attractive levels versus Treasuries. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves special risks and may result in losses. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Current and future portfolio holdings are subject to risk. 2 Putnam VT Inc ome Fund Your fund’s managers Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He joined Putnam in 1997 and has been in the investment industry since 1989. In addition to Michael, your fund is managed by Daniel Choquette, Brett Kozlowski, Kevin Murphy, and Raman Srivastava. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT Income Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2011, to June 30, 2011. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/11 for the 6 months ended 6/30/11 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $2.89 $4.16 $2.86 $4.11 Ending value (after expenses) $1,046.20 $1,045.40 $1,021.97 $1,020.73 Annualized expense ratio 0.57% 0.82% 0.57% 0.82% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/11. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 4 Putnam VT Inc ome Fund The fund’s portfolio 6/30/11 (Unaudited) MORTGAGE-BACKED SECURITIES (37.9%)* Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 05-5, Class 6A21, 0.416s, 2035 $719,431 $582,739 Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 F 2,047,676 2,101,751 Ser. 07-1, Class A3, 5.449s, 2049 511,000 536,775 Ser. 06-6, Class A2, 5.309s, 2045 718,337 724,100 Ser. 07-1, Class XW, IO, 0.308s, 2049 6,284,968 76,208 Banc of America Commercial Mortgage, Inc. 144A Ser. 02-PB2, Class XC, IO, 0.946s, 2035 2,961,232 9,772 Ser. 07-5, Class XW, IO, 0.59s, 2051 13,381,594 224,634 Ser. 04-4, Class XC, IO, 0.535s, 2042 12,492,799 204,040 Ser. 04-5, Class XC, IO, 0.51s, 2041 23,252,031 325,528 Ser. 05-1, Class XW, IO, 0.094s, 2042 129,277,564 77,541 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.586s, 2032 412,000 443,207 FRB Ser. 07-PW16, Class A2, 5.853s, 2040 F 756,249 803,485 Ser. 06-PW14, Class A2, 5.123s, 2038 526,000 531,087 Ser. 05-PWR9, Class A2, 4.735s, 2042 371,353 372,076 Ser. 04-PR3I, Class X1, IO, 0.321s, 2041 2,173,160 39,417 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.268s, 2038 F 7,853,058 127,489 Chase Commercial Mortgage Securities Corp. 144A Ser. 98-1, Class F, 6.56s, 2030 1,806,514 1,895,330 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A2, 5.56s, 2048 365,435 368,286 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.549s, 2049 23,926,147 356,021 Ser. 07-CD4, Class XC, IO, 0.167s, 2049 66,995,337 589,559 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 298,160 313,405 Ser. 98-C2, Class F, 5.44s, 2030 1,081,752 1,121,306 Commercial Mortgage Pass-Through Certificates 144A Ser. 05-LP5, Class XC, IO, 0.239s, 2043 16,246,069 155,366 Ser. 06-C8, Class XS, IO, 0.159s, 2046 30,825,227 354,308 Ser. 05-C6, Class XC, IO, 0.097s, 2044 24,719,906 143,636 Countrywide Alternative Loan Trust Ser. 06-2CB, Class A11, 6s, 2036 3,201,261 1,920,756 Countrywide Home Loans 144A Ser. 04-R2, Class 1AS, IO, 5.731s, 2034 1,731,118 222,968 Ser. 05-R3, Class AS, IO, 5.611s, 2035 F 175,577 22,692 FRB Ser. 04-R2, Class 1AF1, 0.606s, 2034 1,707,508 1,366,006 FRB Ser. 05-R3, Class AF, 0.586s, 2035 172,464 143,145 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.995s, 2039 2,930,679 2,988,066 Ser. 07-C5, Class AAB, 5.62s, 2040 1,243,000 1,314,511 Ser. 07-C1, Class AAB, 5.336s, 2040 946,000 1,008,341 Ser. 06-C5, Class A2, 5.246s, 2039 F 1,677,792 1,689,358 Ser. 06-C5, Class AX, IO, 0.252s, 2039 14,561,323 234,947 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.272s, 2049 47,991,086 319,429 CS First Boston Mortgage Securities Corp. FRB Ser. 04-C2, Class D, 5.575s, 2036 463,000 466,473 Ser. 03-CPN1, Class E, 4.891s, 2035 409,000 402,583 Ser. 04-C3, Class A3, 4.302s, 2036 2,150 2,150 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 808,000 844,893 FRB Ser. 03-CK2, Class G, 5.744s, 2036 785,000 786,954 Ser. 02-CP3, Class AX, IO, 1.62s, 2035 13,389,209 130,250 Ser. 04-C4, Class AX, IO, 0.418s, 2039 2,564,914 58,224 MORTGAGE-BACKED SECURITIES (37.9%)* cont. Principal amount Value DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.454s, 2031 $970,000 $1,052,980 Ser. 99-CG2, Class B3, 6.1s, 2032 193,306 193,261 Ser. 99-CG2, Class B4, 6.1s, 2032 1,144,000 1,131,282 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 25.04s, 2037 782,410 1,176,980 IFB Ser. 2976, Class LC, 23.734s, 2035 106,668 159,698 IFB Ser. 2979, Class AS, 23.587s, 2034 140,860 194,091 IFB Ser. 3072, Class SM, 23.111s, 2035 570,023 837,983 IFB Ser. 3065, Class DC, 19.299s, 2035 658,902 877,743 IFB Ser. 2990, Class LB, 16.468s, 2034 688,923 862,814 IFB Ser. 3835, Class SN, 15.657s, 2041 2,990,247 3,745,613 IFB Ser. 3287, Class SE, IO, 6.513s, 2037 2,143,882 367,826 IFB Ser. 3398, Class SI, IO, 6.463s, 2036 2,083,730 267,843 IFB Ser. 3752, Class JS, IO, 6.413s, 2040 2,732,614 487,665 IFB Ser. 3751, Class SB, IO, 5.853s, 2039 20,521,389 3,159,063 IFB Ser. 3852, Class NT, 5.813s, 2041 1,151,584 1,059,043 IFB Ser. 3752, Class PS, IO, 5.813s, 2040 2,991,477 499,577 IFB Ser. 3725, Class CS, IO, 5.813s, 2040 6,091,395 920,227 Ser. 3645, Class ID, IO, 5s, 2040 277,930 45,706 Ser. 3632, Class CI, IO, 5s, 2038 323,854 55,104 Ser. 3626, Class DI, IO, 5s, 2037 227,819 26,384 Ser. 3623, Class CI, IO, 5s, 2036 204,785 36,528 Ser. 3747, Class HI, IO, 4 1/2s, 2037 697,197 103,394 Ser. 3707, Class PI, IO, 4 1/2s, 2025 5,193,470 736,746 Ser. 3768, Class MI, IO, 4s, 2035 23,013,488 3,063,095 Ser. 3738, Class MI, IO, 4s, 2034 12,076,830 1,515,642 Ser. 3736, Class QI, IO, 4s, 2034 4,248,025 543,117 Ser. 3751, Class MI, IO, 4s, 2034 4,473,606 585,371 Ser. 3707, Class HI, IO, 4s, 2023 1,418,085 143,354 Ser. T-56, Class A, IO, 0.524s, 2043 6,267,688 129,271 Ser. T-56, Class 3, IO, 0.47s, 2043 3,099,126 7,748 Ser. T-56, Class 1, IO, 0.292s, 2043 7,758,291 20,608 Ser. T-56, Class 2, IO, 0.118s, 2043 17,089,816 1,608 Ser. 3369, Class BO, PO, zero %, 2037 41,573 36,682 Ser. 3327, Class IF, IO, zero %, 2037 F 25,246 158 Ser. 3391, PO, zero %, 2037 124,787 100,904 Ser. 3300, PO, zero %, 2037 481,424 422,539 Ser. 3175, Class MO, PO, zero %, 2036 64,340 53,752 Ser. 3210, PO, zero %, 2036 109,048 93,234 FRB Ser. 3274, Class TX, zero %, 2037 12,789 12,689 FRB Ser. 3326, Class YF, zero %, 2037 31,336 24,614 FRB Ser. 3263, Class TA, zero %, 2037 249 243 FRB Ser. 3147, Class SF, zero %, 2036 407,279 377,409 FRB Ser. 3117, Class AF, zero %, 2036 F 28,233 27,060 FRB Ser. 3326, Class WF, zero %, 2035 78,459 64,443 FRB Ser. 3033, Class YF, zero %, 2035 F 2,205 2,198 FRB Ser. 3036, Class AS, zero %, 2035 F 40,438 31,352 FRB Ser. 3003, Class XF, zero %, 2035 73,361 70,850 Federal National Mortgage Association IFB Ser. 07-75, Class JS, 50.874s, 2037 342,514 683,328 IFB Ser. 06-62, Class PS, 38.785s, 2036 869,038 1,532,114 IFB Ser. 06-8, Class HP, 23.885s, 2036 634,408 915,387 IFB Ser. 05-45, Class DA, 23.739s, 2035 1,223,050 1,820,032 IFB Ser. 07-53, Class SP, 23.519s, 2037 507,457 751,594 IFB Ser. 05-122, Class SE, 22.45s, 2035 1,088,694 1,539,849 IFB Ser. 05-75, Class GS, 19.693s, 2035 742,886 1,011,462 IFB Ser. 05-106, Class JC, 19.548s, 2035 409,926 552,805 IFB Ser. 05-83, Class QP, 16.911s, 2034 149,197 196,686 IFB Ser. 11-4, Class CS, 12.528s, 2040 987,151 1,104,179 IFB Ser. 11-27, Class AS, IO, 6.294s, 2041 6,121,930 1,095,030 Ser. 10-67, Class BI, IO, 5 1/2s, 2025 3,285,166 411,171 Putnam VT Income Fund 5 MORTGAGE-BACKED SECURITIES (37.9%)* cont. Principal amount Value Federal National Mortgage Association Ser. 10-100, Class AI, IO, 4 1/2s, 2025 $6,935,366 $746,939 Ser. 03-W10, Class 1, IO, 1.509s, 2043 4,613,392 224,903 Ser. 07-64, Class LO, PO, zero %, 2037 155,922 137,703 Ser. 372, Class 1, PO, zero %, 2036 298,664 265,951 FRB Ser. 06-104, Class EK, zero %, 2036 15,090 14,257 FRB Ser. 05-117, Class GF, zero %, 2036 2,440 2,431 FRB Ser. 06-1, Class HF, zero %, 2032 6,243 6,241 IFB Ser. 06-48, Class FG, zero %, 2036 48,011 43,984 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 572,000 572,023 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.595s, 2033 1,603,489 69 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 1,196,000 1,272,400 Ser. 97-C2, Class G, 7 1/2s, 2029 361,000 388,348 First Union-Lehman Brothers-Bank of America 144A Ser. 98-C2, Class G, 7s, 2035 F 1,515,000 1,593,341 GE Capital Commercial Mortgage Corp. 144A Ser. 03-C2, Class D, 5.326s, 2037 935,000 969,785 Ser. 05-C2, Class XC, IO, 0.186s, 2043 24,887,892 196,614 Ser. 07-C1, Class XC, IO, 0.113s, 2049 68,139,570 339,614 Ser. 05-C3, Class XC, IO, 0.104s, 2045 127,846,411 640,259 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.32s, 2029 2,285,722 78,912 Ser. 05-C1, Class X1, IO, 0.446s, 2043 23,256,776 328,460 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 143,091 131,644 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.702s, 2041 5,492,066 7,874,030 IFB Ser. 10-158, Class SD, 14.443s, 2040 855,000 954,779 IFB Ser. 11-70, Class WS, 9.328s, 2040 3,648,000 3,345,252 IFB Ser. 11-56, Class MS, 6.891s, 2041 202,983 197,616 IFB Ser. 11-56, Class SG, 6.891s, 2041 112,536 109,780 IFB Ser. 11-61, Class CS, IO, 6.494s, 2035 7,336,894 1,357,325 IFB Ser. 10-85, Class AS, IO, 6.464s, 2039 2,312,932 419,219 IFB Ser. 10-31, Class PS, IO, 6.364s, 2038 5,573,511 1,005,851 IFB Ser. 10-158, Class DS, IO, 6.364s, 2036 4,814,470 857,120 IFB Ser. 11-40, Class AS, IO, 5.934s, 2036 3,682,419 573,279 IFB Ser. 10-85, Class SN, IO, 5.754s, 2040 11,804,052 2,078,693 IFB Ser. 11-70, Class SM, IO, 5.704s, 2041 1,760,000 421,485 IFB Ser. 11-70, Class WI, IO, 4.664s, 2040 3,648,000 596,776 Ser. 11-70, PO, zero %, 2041 15,887,120 11,603,952 Ser. 10-151, Class KO, PO, zero %, 2037 851,840 737,106 Ser. 06-36, Class OD, PO, zero %, 2036 23,209 20,873 FRB Ser. 07-73, Class KI, IO, zero %, 2037 969,061 13,780 FRB Ser. 07-35, Class UF, zero %, 2037 15,853 15,139 Greenwich Capital Commercial Funding Corp. Ser. 07-GG9, Class A2, 5.381s, 2039 1,955,380 1,989,231 Ser. 05-GG5, Class A2, 5.117s, 2037 911,143 919,395 Greenwich Capital Commercial Funding Corp. 144A Ser. 03-C1, Class G, 4.773s, 2035 498,000 490,033 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 1,588,910 1,616,716 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 F 392,972 392,965 Ser. 04-C1, Class X1, IO, 1.164s, 2028 425,900 43 Ser. 03-C1, Class X1, IO, 1.001s, 2040 7,897,293 71,599 Ser. 06-GG6, Class XC, IO, 0.168s, 2038 57,240,411 115,580 MORTGAGE-BACKED SECURITIES (37.9%)* cont. Principal amount Value GSMPS Mortgage Loan Trust 144A IFB Ser. 04-4, Class 1AS, IO, 5.39s, 2034 F $322,770 $44,181 FRB Ser. 04-4, Class 1AF, 0.586s, 2034 322,770 258,216 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 97-C5, Class F, 7.561s, 2029 F 269,742 281,824 FRB Ser. 07-LD12, Class A3, 6.186s, 2051 7,987,000 8,496,987 FRB Ser. 07-LD11, Class A3, 6.005s, 2049 833,000 884,668 Ser. 07-C1, Class ASB, 5.857s, 2051 555,000 595,676 Ser. 06-CB17, Class A3, 5.45s, 2043 320,000 325,028 Ser. 06-LDP9, Class A2S, 5.298s, 2047 F 2,840,000 2,884,735 Ser. 06-LDP8, Class X, IO, 0.752s, 2045 29,579,429 644,633 Ser. 07-LDPX, Class X, IO, 0.516s, 2049 21,622,774 259,473 Ser. 06-CB16, Class X1, IO, 0.216s, 2045 15,477,243 198,109 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 144,877 144,642 FRB Ser. 01-C1, Class H, 5.626s, 2035 F 487,000 475,008 Ser. 03-ML1A, Class X1, IO, 1.487s, 2039 44,038,606 779,105 Ser. 07-CB20, Class X1, IO, 0.198s, 2051 35,726,250 385,765 Ser. 05-CB12, Class X1, IO, 0.113s, 2037 17,625,937 137,837 Ser. 06-LDP6, Class X1, IO, 0.096s, 2043 47,104,268 169,575 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 F 314,997 320,480 Ser. 99-C1, Class G, 6.41s, 2031 F 337,198 341,237 Ser. 98-C4, Class G, 5.6s, 2035 260,000 274,898 Ser. 98-C4, Class H, 5.6s, 2035 441,000 464,826 LB-UBS Commercial Mortgage Trust Ser. 07-C7, Class A2, 5.588s, 2045 2,112,000 2,165,691 Ser. 03-C5, Class F, 4.843s, 2037 F 750,000 772,244 Ser. 07-C2, Class XW, IO, 0.751s, 2040 4,567,820 97,215 LB-UBS Commercial Mortgage Trust 144A Ser. 03-C5, Class XCL, IO, 0.942s, 2037 5,040,651 50,637 Ser. 06-C7, Class XW, IO, 0.909s, 2038 22,654,168 569,544 Ser. 06-C7, Class XCL, IO, 0.403s, 2038 39,297,507 602,832 Ser. 05-C2, Class XCL, IO, 0.365s, 2040 86,444,592 655,829 Ser. 05-C3, Class XCL, IO, 0.34s, 2040 46,428,361 849,528 Ser. 07-C2, Class XCL, IO, 0.265s, 2040 95,123,310 1,140,129 Ser. 05-C5, Class XCL, IO, 0.253s, 2040 43,191,430 643,436 Ser. 06-C1, Class XCL, IO, 0.16s, 2041 57,177,383 571,745 Ser. 05-C7, Class XCL, IO, 0.159s, 2040 55,814,036 347,370 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0.806s, 2027 1,696,786 1,435,089 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 0.687s, 2022 254,258 244,470 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 7.045s, 2030 283,000 301,258 FRB Ser. 97-C2, Class F, 6 1/4s, 2029 536,662 567,117 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.02s, 2050 640,000 685,134 Ser. 05-MCP1, Class XC, IO, 0.215s, 2043 22,156,880 241,510 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.455s, 2039 4,991,566 99,951 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A3, 6.164s, 2049 1,790,000 1,959,659 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.175s, 2037 1,027,469 56,922 Ser. 06-C4, Class X, IO, 5.949s, 2045 3,117,901 187,074 Ser. 05-C3, Class X, IO, 5.901s, 2044 1,075,956 81,235 6 Putnam VT Inc ome Fund MORTGAGE-BACKED SECURITIES (37.9%)* cont. Principal amount Value Morgan Stanley Capital I FRB Ser. 07-HQ12, Class A2, 5.776s, 2049 F $785,541 $796,346 Ser. 07-IQ14, Class A2, 5.61s, 2049 1,408,290 1,431,872 Ser. 06-T21, Class A2, 5.09s, 2052 F 489,862 489,248 Ser. 05-HQ6, Class A2A, 4.882s, 2042 815,861 822,821 FRB Ser. 07-HQ12, Class A2FL, 0.439s, 2049 360,849 330,177 Morgan Stanley Capital I 144A Ser. 05-HQ5, Class X1, IO, 0.172s, 2042 F 7,464,942 41,041 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 F 536,000 566,365 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 206,000 8,240 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 2.044s, 2036 7,720,479 91,102 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 2,739,522 1,725,899 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.536s, 2034 224,211 172,643 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.025s, 2045 16,203,606 2,380,310 Ser. 07-4, Class 1A4, IO, 1s, 2045 18,897,563 767,241 Structured Asset Securities Corp. 144A FRB Ser. 05-RF2, Class A, 0.536s, 2035 3,637,653 2,728,240 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 1,103,082 1,097,566 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C32, Class APB, 5.932s, 2049 556,000 593,342 FRB Ser. 07-C32, Class A2, 5.927s, 2049 1,066,943 1,103,085 Ser. 06-C27, Class A2, 5.624s, 2045 676,589 677,481 Ser. 07-C30, Class APB, 5.294s, 2043 637,000 675,403 Ser. 06-C29, Class A2, 5.275s, 2048 902,935 911,940 Ser. 07-C30, Class A3, 5.246s, 2043 825,000 844,553 Ser. 07-C34, IO, 0.545s, 2046 9,312,758 137,270 Ser. 06-C29, IO, 0.53s, 2048 35,985,735 594,484 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.487s, 2018 313,000 187,800 Ser. 03-C3, Class IOI, IO, 1.26s, 2035 7,411,156 96,867 Ser. 06-C26, Class XC, IO, 0.091s, 2045 12,664,414 37,993 Ser. 06-C23, Class XC, IO, 0.076s, 2045 34,314,408 148,581 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 F 73,000 25,538 Washington Mutual Multi-Fam., Mtge. 144A Ser. 01-1, Class B5, 7.028s, 2031 572,000 571,660 Total mortgage-backed securities (cost $147,241,161) CORPORATE BONDS AND NOTES (34.6%)* Principal amount Value Banking (6.0%) American Express Bank FSB notes Ser. BKN1, 5.55s, 2012 $350,000 $369,260 American Express Bank FSB sr. unsec. FRN Ser. BKNT, 0.49s, 2017 570,000 538,778 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 900,000 891,316 BankAmerica Capital III bank guaranteed jr. unsec. FRN 0.848s, 2027 465,000 375,893 Barclays Bank PLC sr. unsec. unsub. notes 5s, 2016 180,000 192,162 Barclays Bank PLC 144A jr. unsec. sub. notes FRN 6.86s, 2049 225,000 206,438 Barclays Bank PLC 144A sub. notes 10.179s, 2021 1,115,000 1,398,957 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 600,000 635,275 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 455,000 517,514 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 715,000 849,056 CORPORATE BONDS AND NOTES (34.6%)* cont. Principal amount Value Banking cont. Capital One Capital III company guaranty 7.686s, 2036 $475,000 $485,688 Citigroup, Inc. sr. notes 6 1/2s, 2013 50,000 54,378 Citigroup, Inc. sr. unsec. sub. FRN 0.522s, 2016 812,000 741,367 Citigroup, Inc. sub. notes 5s, 2014 405,000 424,423 Citigroup, Inc. unsec. sub. notes 6 1/8s, 2036 200,000 192,211 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 320,000 334,301 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 160,000 166,498 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 40,000 42,061 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 5.86s, 2017 (United Kingdom) 861,000 822,686 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, perpetual maturity 495,000 435,600 FIA Card Services, NA sub. notes Ser. BKNT, 7 1/8s, 2012 350,000 373,604 Fleet Capital Trust V bank guaranteed jr. sub. FRN 1.247s, 2028 675,000 529,269 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 900,000 778,500 HSBC Finance Capital Trust IX FRN 5.911s, 2035 1,300,000 1,228,500 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 1,005,000 1,037,193 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 405,000 450,065 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 337,000 334,704 JPMorgan Chase Capital XXV bonds Ser. Y, 6.8s, 2037 45,000 44,511 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 6 3/8s, 2021 (United Kingdom) 345,000 354,560 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 1,610,000 1,518,687 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 875,000 969,967 Merrill Lynch & Co., Inc. sr. unsec. notes 6.4s, 2017 360,000 392,969 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 125,000 138,302 Nordea Bank AB 144A jr. unsec. sub. notes FRN 5.424s, 2015 (Sweden) 495,000 470,250 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 1,200,000 1,152,445 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 6.4s, 2019 (United Kingdom) 150,000 154,074 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 800,000 814,172 Societe Generale SA 144A jr. unsec. sub. bonds FRB 1.051s, 2017 (France) 355,000 249,178 Standard Chartered PLC 144A jr. sub. bonds FRB 7.014s, 2049 (United Kingdom) 800,000 767,245 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.247s, 2037 1,525,000 1,227,905 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 930,000 1,037,457 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 760,000 845,014 Wells Fargo Bank NA unsec. sub. notes FRN 0.471s, 2016 400,000 372,666 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, perpetual maturity (Australia) 645,000 638,679 Basic materials (2.3%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 330,000 351,257 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 380,000 481,735 ArcelorMittal sr. unsec. unsub. notes 7s, 2039 (France) 435,000 439,826 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 275,000 281,188 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 400,000 453,500 Putnam VT Income Fund 7 CORPORATE BONDS AND NOTES (34.6%)* cont. Principal amount Value Basic materials cont. Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 $380,000 $489,989 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 7,000 7,863 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 1,029,000 1,122,896 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 190,000 218,701 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 660,000 672,627 International Paper Co. sr. unsec. notes 9 3/8s, 2019 337,000 430,338 International Paper Co. sr. unsec. notes 8.7s, 2038 145,000 180,384 International Paper Co. sr. unsec. notes 7.95s, 2018 492,000 585,821 International Paper Co. sr. unsec. unsub. notes 7.3s, 2039 260,000 282,852 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 270,000 357,761 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 730,000 706,591 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 995,000 1,221,679 Sealed Air Corp. sr. notes 7 7/8s, 2017 245,000 265,119 Sealed Air Corp. 144A notes 5 5/8s, 2013 215,000 225,990 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 75,000 94,781 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 111,000 132,645 Teck Resources Limited sr. notes 9 3/4s, 2014 (Canada) 2,000 2,421 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 355,000 392,217 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 85,000 92,371 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 305,000 341,567 Capital goods (0.5%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 435,000 471,431 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 458,000 574,327 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 205,000 237,629 Republic Services, Inc. company guaranty sr. unsec. notes 5.7s, 2041 115,000 112,256 Republic Services, Inc. company guaranty sr. unsec. notes 3.8s, 2018 145,000 144,923 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 210,000 228,925 Communication services (3.2%) American Tower Corp. sr. unsec. notes 7 1/4s, 2019 545,000 614,849 American Tower Corp. sr. unsec. notes 7s, 2017 505,000 569,514 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 395,000 440,554 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 510,000 537,904 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 820,000 1,011,080 CenturyLink, Inc. sr. unsec. debs. bonds Ser. G, 6 7/8s, 2028 665,000 627,834 CenturyLink, Inc. sr. unsec. unsub. notes Ser. P, 7.6s, 2039 280,000 269,326 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 90,000 114,789 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 205,000 231,419 Cox Communications, Inc. 144A bonds 8 3/8s, 2039 245,000 320,214 Cox Communications, Inc. 144A notes 5 7/8s, 2016 125,000 141,687 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 635,000 638,508 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 270,000 284,017 CORPORATE BONDS AND NOTES (34.6%)* cont. Principal amount Value Communication services cont. DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 5s, 2021 $85,000 $88,038 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 475,000 526,808 France Telecom notes 8 1/2s, 2031 (France) 85,000 114,401 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 275,000 299,750 Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 85,000 92,225 NBC Universal, Inc. 144A notes 6.4s, 2040 325,000 346,429 NBC Universal, Inc. 144A notes 5.15s, 2020 255,000 268,681 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 295,000 348,491 Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada) 475,000 532,743 SBA Tower Trust 144A company guaranty asset backed notes 5.101s, 2017 950,000 1,007,174 TCI Communications, Inc. company guaranty 7 7/8s, 2026 795,000 1,019,460 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.999s, 2018 (Italy) 150,000 163,305 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 140,000 154,329 Telefonica Emisones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 465,000 472,057 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 575,000 662,414 Time Warner Cable, Inc. company guaranty sr. unsec. 6 3/4s, 2018 40,000 46,361 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 260,000 299,060 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 125,000 136,739 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 230,000 276,342 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 90,000 117,232 Verizon New Jersey, Inc. debs. 8s, 2022 40,000 47,723 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 405,000 493,713 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 255,000 269,170 Consumer cyclicals (2.3%) Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 360,000 380,932 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 210,000 218,925 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 780,000 930,878 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 385,000 391,726 DISH DBS Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 535,000 548,375 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 330,000 367,125 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 495,000 481,388 Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016 725,000 798,406 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 200,000 199,316 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 245,000 244,698 8 Putnam VT Inc ome Fund CORPORATE BONDS AND NOTES (34.6%)* cont. Principal amount Value Consumer cyclicals cont. FUEL Trust 144A company guaranty asset backed notes 4.207s, 2016 $905,000 $908,451 Grupo Televisa SA sr. unsec. bonds 6 5/8s, 2040 (Mexico) 180,000 189,450 Grupo Televisa SA sr. unsec. notes 6s, 2018 (Mexico) 320,000 347,877 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 682,000 664,950 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 275,000 280,500 News America Holdings, Inc. company guaranty 7 3/4s, 2024 420,000 513,842 News America Holdings, Inc. debs. 7 3/4s, 2045 265,000 316,641 News America, Inc. company guaranty sr. unsec. notes 6.9s, 2019 105,000 122,203 Omnicom Group, Inc. sr. unsec. unsub. notes 4.45s, 2020 65,000 64,097 Owens Corning company guaranty sr. unsec. notes 9s, 2019 261,000 310,590 QVC Inc. 144A sr. notes 7 1/8s, 2017 220,000 231,000 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 239,000 221,673 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 175,000 222,171 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 460,000 555,381 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 40,000 40,651 Time Warner, Inc. debs. 9.15s, 2023 325,000 437,305 Consumer finance (0.3%) American Express Co. sr. unsec. notes 8 1/8s, 2019 800,000 1,014,230 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 260,000 254,150 Consumer staples (2.7%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 290,000 381,095 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 575,000 749,769 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 806,000 1,108,572 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 569,000 715,827 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 470,000 477,720 Campbell Soup Co. debs. 8 7/8s, 2021 345,000 466,694 CVS Caremark Corp. jr. unsec. sub. bonds FRB 6.302s, 2037 790,000 769,263 CVS Pass-Through Trust 144A company guaranty notes 7.507s, 2032 779,438 923,524 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 750,000 834,201 Fortune Brands, Inc. sr. unsec. unsub. notes 3s, 2012 460,000 465,883 General Mills, Inc. sr. unsec. notes 5.65s, 2019 85,000 95,972 H.J. Heinz Finance Co. 144A company guaranty 7 1/8s, 2039 275,000 326,525 Kraft Foods, Inc. notes 6 1/8s, 2018 295,000 337,116 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 1,616,000 1,777,807 Kroger Co. company guaranty 6 3/4s, 2012 20,000 20,912 Kroger Co. company guaranty 6.4s, 2017 200,000 234,289 McDonald’s Corp. sr. unsec. Ser. MTN, 6.3s, 2038 220,000 255,390 McDonald’s Corp. sr. unsec. bond 6.3s, 2037 345,000 400,671 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 145,000 156,242 CORPORATE BONDS AND NOTES (34.6%)* cont. Principal amount Value Consumer staples cont. Tyson Foods, Inc. sr. unsec. notes 8 1/4s, 2011 $235,000 $235,881 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 260,000 308,750 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 555,000 651,037 Energy (2.2%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 280,000 281,050 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 940,000 1,085,763 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 605,000 624,119 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 185,000 188,662 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 420,000 457,800 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. notes 5 7/8s, 2021 197,000 194,538 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 230,000 257,600 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 155,000 173,834 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 290,000 348,539 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 90,000 94,089 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 280,000 322,970 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 280,000 289,100 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 121,000 122,815 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 360,000 369,025 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 185,000 198,875 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 215,000 229,430 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 825,000 847,117 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 710,000 882,419 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 500,000 546,900 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 225,000 221,673 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 430,000 419,217 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 (Switzerland) 405,000 523,034 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 95,000 100,912 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 115,000 130,161 Weatherford International, Ltd. company guaranty 6 1/2s, 2036 (Switzerland) 185,000 190,831 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Switzerland) 195,000 213,734 Financial (1.3%) Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 485,000 483,860 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.061s, 2012 169,688 168,343 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 580,000 614,800 Putnam VT Income Fund 9 CORPORATE BONDS AND NOTES (34.6%)* cont. Principal amount Value Financial cont. Erac USA Finance, LLC 144A sr. notes 4 1/2s, 2021 $725,000 $720,617 GATX Financial Corp. notes 5.8s, 2016 235,000 257,517 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 565,000 578,419 General Electric Capital Corp. sr. unsec. 5 5/8s, 2018 90,000 98,435 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.466s, 2016 100,000 94,663 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 6 7/8s, 2039 960,000 1,076,724 Glen Meadow Pass-Through Trust 144A jr. sub. notes FRN 6.505s, 2067 975,000 858,000 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 350,000 359,188 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 218,000 218,545 Health care (0.7%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 755,000 860,427 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 420,000 430,073 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 545,000 534,100 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 350,000 388,581 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 97,000 100,041 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 200,000 201,845 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 R 190,000 200,115 WellPoint, Inc. notes 7s, 2019 405,000 483,178 Insurance (3.6%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 460,000 481,299 Aflac, Inc. sr. unsec. notes 6.45s, 2040 320,000 317,521 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 275,000 300,465 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 615,000 634,883 AON Corp. jr. unsec. sub. notes 8.205s, 2027 1,065,000 1,207,672 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 255,000 263,310 CNA Financial Corp. unsec. notes 6 1/2s, 2016 350,000 390,613 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 1,060,000 1,072,324 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 400,000 427,365 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 330,000 336,637 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 220,000 210,211 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 900,000 831,593 Loews Corp. notes 5 1/4s, 2016 210,000 228,816 Marsh & McLennan Cos., Inc. sr. unsec. notes 5 3/8s, 2014 395,000 428,486 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 755,000 1,046,003 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 1,500,000 1,567,061 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 85,000 82,875 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 230,000 225,049 Nationwide Financial Services notes 5 5/8s, 2015 260,000 278,967 CORPORATE BONDS AND NOTES (34.6%)* cont. Principal amount Value Insurance cont. Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 $205,000 $227,600 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 515,000 481,508 OneBeacon US Holdings, Inc. company guaranty sr. unsec. notes 5 7/8s, 2013 174,000 181,923 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 1,690,000 1,755,572 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 165,000 195,674 Prudential Financial, Inc. sr. notes 6.2s, 2015 165,000 184,723 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 270,000 291,512 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTNB, 5.1s, 2014 205,000 222,872 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 605,000 688,422 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 (United Kingdom) 410,000 418,264 Willis Group North America, Inc. company guaranty 6.2s, 2017 245,000 267,133 Investment banking/Brokerage (1.2%) Goldman Sachs Group, Inc (The) sr. unsec. 6.15s, 2018 230,000 250,319 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 40,000 46,431 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 1,200,000 1,195,501 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.261s, 2047 2,137,000 1,689,816 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 940,000 945,704 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 445,000 472,647 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 385,000 412,727 Real estate (1.5%) Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 965,000 941,650 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 208,000 226,200 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 185,000 205,740 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 R 22,000 23,616 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 410,000 447,395 MPT Operating Partnership LP/MPT Finance Corp. 144A company guaranty sr. notes 6 7/8s, 2021 R 355,000 348,788 Nationwide Health Properties, Inc. notes 6 1/2s, 2011 R 270,000 270,372 Nationwide Health Properties, Inc. unsec. notes 6 1/4s, 2013 R 195,000 207,293 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 R 704,000 694,320 Simon Property Group LP sr. unsec. unsub. notes 10.35s, 2019 R 891,000 1,233,332 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 240,000 264,486 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 465,000 482,631 WEA Finance LLC/WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 25,000 28,350 WEA Finance, LLC 144A company guaranty sr. notes 7 1/8s, 2018 935,000 1,091,252 Technology (0.6%) Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 405,000 436,388 10 Putnam VT Inc ome Fund CORPORATE BONDS AND NOTES (34.6%)* cont. Principal amount Value Technology cont. Brocade Communications Systems, Inc. company guaranty sr. notes 6 5/8s, 2018 $100,000 $105,500 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 265,000 283,802 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 65,000 72,944 KLA-Tencor Corp. sr. unsec. notes 6.9s, 2018 850,000 960,175 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 405,000 431,804 Xerox Corp. sr. unsec. notes 4 1/2s, 2021 365,000 361,034 Transportation (0.8%) American Airlines, Inc. pass-through certificates Ser. 01-2, 7.858s, 2011 215,000 218,225 Burlington Northern Santa Fe Corp. sr. unsec. notes 5 3/4s, 2018 160,000 181,424 Burlington Northern Santa Fe Corp. sr. unsec. notes 4.7s, 2019 236,000 249,040 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 440,000 432,294 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 186,047 196,745 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 189,802 200,241 Delta Air Lines, Inc. pass-through certificates 6.2s, 2018 123,537 128,787 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 365,000 359,648 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 543,115 543,115 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 302,862 327,091 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 295,000 317,063 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 245,972 245,357 Utilities and power (5.4%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 150,000 159,641 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 255,000 255,998 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 370,000 427,899 Beaver Valley Funding Corp. sr. bonds 9s, 2017 309,000 338,485 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 680,000 758,019 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 921,215 988,780 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 610,000 744,592 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.228s, 2013 375,000 371,250 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 105,000 121,332 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 195,000 202,429 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 310,000 328,347 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 6.3s, 2066 1,750,000 1,708,438 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 75,000 86,515 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Portugal) 630,000 582,911 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 380,000 480,424 Electricite de France 144A notes 6.95s, 2039 (France) 415,000 485,420 Electricite de France 144A sr. notes 4.6s, 2020 (France) 105,000 109,069 Enel Finance Intl. SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Luxembourg) 280,000 281,627 Energy Transfer Partners LP sr. unsec. unsub. notes 6.05s, 2041 785,000 760,759 CORPORATE BONDS AND NOTES (34.6%)* cont. Principal amount Value Utilities and power cont. Energy Transfer Partners LP sr. unsec. unsub. notes 4.65s, 2021 $260,000 $254,366 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.95s, 2041 410,000 406,052 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 580,000 588,217 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 170,000 177,611 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 160,000 177,364 ITC Holdings Corp. 144A notes 5 7/8s, 2016 450,000 511,808 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 140,000 156,358 Kansas Gas & Electric bonds 5.647s, 2021 212,282 226,216 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 595,000 655,542 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 490,000 527,676 MidAmerican Energy Holdings Co. sr. unsec. bond 6 1/2s, 2037 185,000 208,570 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 175,000 201,879 NGPL PipeCo, LLC 144A sr. unsec. notes 7.119s, 2017 395,000 442,512 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 330,000 431,210 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 194,000 198,716 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 155,000 170,295 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 265,000 271,795 PacifiCorp Sinking Fund 1st mtge. 6 1/4s, 2037 205,000 231,828 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 450,000 507,120 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 439,241 439,878 PPL Energy Supply LLC bonds Ser. A, 5.7s, 2015 265,000 285,578 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 945,000 978,969 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 610,000 610,000 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 50,000 56,696 Spectra Energy Capital, LLC sr. notes 8s, 2019 325,000 397,558 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 105,000 122,446 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 950,000 1,220,784 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 915,000 919,817 Union Electric Co. 1st mtge. sr. sec. bonds 6.7s, 2019 260,000 306,041 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 395,000 450,209 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 1,825,000 1,836,406 Total corporate bonds and notes (cost $140,174,315) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (18.1%)* Principal amount Value Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, January 1, 2041 $572,780 $547,900 Federal National Mortgage Association Pass-Through Certificates 6 1/2s, TBA, July 1, 2041 3,000,000 3,396,563 5s, March 1, 2038 330,833 351,742 5s, TBA, June 1, 2041 8,000,000 8,512,187 Putnam VT Income Fund 11 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (18.1%)* cont. Principal amount Value Federal National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, July 1, 2041 $45,000,000 $46,557,423 4s, TBA, July 1, 2041 17,000,000 17,000,000 3 1/2s, February 1, 2041 1,008,194 965,660 Total U.S. government and agency mortgage obligations (cost $77,733,734) U.S. TREASURY OBLIGATIONS (1.3%)* Principal amount Value U.S. Treasury Notes 4 1/2s, August 15, 2039 i $4,041,000 $4,200,135 U.S. Treasury Notes 1 1/2s, December 31, 2013 i 1,257,000 1,284,101 U.S. Treasury Notes 2 5/8s, November 15, 2020 ## 128,000 123,278 Total U.S. treasury obligations (cost $5,604,346) ASSET-BACKED SECURITIES (8.1%)* Principal amount Value Aames Mortgage Investment Trust FRB Ser. 06-1, Class A3, 0.346s, 2036 $2,214,021 $1,516,604 Accredited Mortgage Loan Trust FRB Ser. 07-1, Class A3, 0.316s, 2037 2,069,000 1,179,330 Ace Securities Corp. FRB Ser. 06-HE3, Class A2C, 0.336s, 2036 418,000 176,454 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 92,164 92,796 Bombardier Capital Mortgage Securitization Corp. Ser. 99-A, Class A4, 6.475s, 2025 1,187,336 1,155,145 Conseco Finance Securitizations Corp. Ser. 00-5, Class A6, 7.96s, 2032 1,059,525 858,216 Ser. 01-1, Class A5, 6.99s, 2031 2,863,394 2,920,662 Countrywide Asset Backed Certificates Ser. 05-4, Class AF6, 4.74s, 2035 504,180 491,576 FRB Ser. 07-12, Class 2A2, 0.686s, 2047 635,000 463,550 FRB Ser. 06-BC1, Class 2A3, 0.476s, 2036 994,000 675,920 FRB Ser. 07-11, Class 2A2, 0.306s, 2047 1,924,000 1,539,200 FRB Ser. 07-1, Class 2A2, 0.286s, 2037 2,050,000 1,496,500 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) † 77,731 8 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.937s, 2032 F 188,129 37,657 Green Tree Financial Corp. Ser. 99-5, Class A5, 7.86s, 2029 4,544,603 4,135,589 Ser. 97-6, Class A9, 7.55s, 2029 196,658 208,504 Ser. 96-1, Class M1, 7s, 2027 569,309 600,265 Ser. 1997-5, Class M1, 6.95s, 2029 800,000 744,800 Ser. 99-3, Class A7, 6.74s, 2031 876,067 876,067 Ser. 99-1, Class A6, 6.37s, 2025 216,315 222,804 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 1,232,881 1,249,063 GSAA Home Equity Trust FRB Ser. 05-8, Class A3, 0.616s, 2035 2,172,000 1,596,420 FRB Ser. 05-9, Class 2A3, 0.556s, 2035 1,400,000 1,011,500 FRB Ser. 05-6, Class A3, 0.556s, 2035 719,000 530,667 FRB Ser. 05-11, Class 3A4, 0.436s, 2035 461,807 371,755 JPMorgan Mortgage Acquisition Corp. FRB Ser. 06-CW1, Class A4, 0.336s, 2036 984,689 691,744 Lehman ABS Manufactured Housing Contract Ser. 01-B, Class M1, 6.63s, 2028 1,800,000 1,692,000 Long Beach Mortgage Loan Trust FRB Ser. 06-4, Class 2A4, 0.446s, 2036 317,499 110,584 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.436s, 2032 1,626,445 1,444,690 ASSET-BACKED SECURITIES (8.1%)* cont. Principal amount Value Mid-State Trust Ser. 11, Class B, 8.221s, 2038 $173,593 $168,647 New Century Home Equity Loan Trust Ser. 03-5, Class AI7, 5.15s, 2033 353,134 355,974 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.346s, 2036 313,491 150,287 FRB Ser. 06-2, Class A2C, 0.336s, 2036 410,000 219,033 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A3, 7.945s, 2022 455,516 360,368 Ser. 02-B, Class A3, 6.06s, 2025 1,468,478 1,439,109 Ser. 02-C, Class A1, 5.41s, 2032 1,530,963 1,469,724 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 116,074 111,140 Popular ABS Mortgage Pass-Through Trust FRB Ser. 06-D, Class A3, 0.446s, 2046 800,000 400,000 Residential Asset Mortgage Products, Inc. FRB Ser. 07-RZ1, Class A2, 0.346s, 2037 629,677 374,477 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.396s, 2036 704,000 227,394 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 763,368 91,604 Vanderbilt Mortgage Finance Ser. 01-B, Class A5, 6.96s, 2031 945,000 989,888 Total asset-backed securities (cost $37,420,359) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (2.9%)* strike price amount Value Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 4.47% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.47 $62,404,500 $4,432,592 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/4.60 16,356,565 382,416 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.60% versus the three month USD-LIBOR-BBA maturing January 5, 2042. Jan-12/3.60 16,356,565 261,869 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.0625% versus the three month USD-LIBOR-BBA maturing December 23, 2041. Dec-11/4.0625 3,619,638 216,997 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.0625% versus the three month USD-LIBOR-BBA maturing December 23, 2041. Dec-11/4.0625 3,619,638 145,473 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.045% versus the three month USD-LIBOR-BBA maturing December 13, 2041. Dec-11/4.045 5,948,757 353,297 12 Putnam VT Inc ome Fund PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (2.9%)* cont. strike price amount Value Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.045% versus the three month USD-LIBOR-BBA maturing December 13, 2041. Dec-11/4.045 $5,948,757 $223,673 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.355% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/4.355 12,368,504 395,792 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.855% versus the three month USD-LIBOR-BBA maturing December 6, 2041. Dec-11/3.855 12,368,504 305,007 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 10,802,717 567,899 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.0325% versus the three month USD-LIBOR-BBA maturing November 4, 2041. Nov-11/4.0325 10,802,717 352,493 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.99% versus the three month USD-LIBOR-BBA maturing September 29, 2041. Sep-11/3.99 17,300,354 836,299 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.99% versus the three month USD-LIBOR-BBA maturing September 29, 2041. Sep-11/3.99 17,300,354 427,319 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 2.14% versus the three month USD-LIBOR-BBA maturing September 8, 2016. Sep-11/2.14 4,070,000 31,827 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 2.64% versus the three month USD- LIBOR-BBA maturing September 8, 2016. Sep-11/2.64 4,070,000 7,937 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 4.47% versus the three month USD- LIBOR-BBA maturing August 25, 2041. Aug-11/4.47 62,404,500 391,900 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.09% versus the three month USD- LIBOR-BBA maturing August 25, 2041. Aug-11/4.09 681,644 19,216 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (2.9%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.09% versus the three month USD-LIBOR-BBA maturing August 25, 2041. Aug-11/4.09 $681,644 $17,559 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 2.065% versus the three month USD-LIBOR-BBA maturing August 8, 2016. Aug-11/2.065 3,780,000 19,958 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 2.565% versus the three month USD- LIBOR-BBA maturing August 8, 2016. Aug-11/2.565 3,780,000 2,533 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.555% versus the three month USD-LIBOR-BBA maturing August 5, 2041. Aug-11/4.555 11,422,900 955,983 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.555% versus the three month USD-LIBOR-BBA maturing August 5, 2041. Aug-11/4.555 11,422,900 18,048 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.58% versus the three month USD-LIBOR-BBA maturing July 25, 2021. Jul-11/3.58 71,438,845 1,900,988 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.58% versus the three month USD-LIBOR-BBA maturing July 25, 2021. Jul-11/3.58 71,438,845 90,727 Option on an interest rate swap with Barclay’s Bank PLC for the right to receive a fixed rate of 2.0025% versus the three month USD-LIBOR-BBA maturing July 7, 2016. Jul-11/2.0025 3,350,000 5,226 Option on an interest rate swap with Barclay’s Bank PLC for the right to pay a fixed rate of 2.5025% versus the three month USD-LIBOR-BBA maturing July 7, 2016. Jul-11/2.0025 3,350,000 — Total purchased options outstanding (cost $14,131,289) MUNICIPAL BONDS AND NOTES (0.4%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $350,000 $396,200 IL State G.O. Bonds 4.421s, 1/1/15 165,000 169,292 4.071s, 1/1/14 490,000 507,601 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 285,000 310,812 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 255,000 242,531 Total municipal bonds and notes (cost $1,547,458) Putnam VT Income Fund 13 FOREIGN GOVERNMENT BONDS AND NOTES (0.2%)* Principal amount Value Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 $220,000 $237,490 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 400,000 406,218 Total foreign government bonds and notes (cost $627,848) SENIOR LOANS (0.1%)* c Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3.246s, 2015 $104,084 $93,329 National Bedding Co., LLC bank term loan FRN Ser. B, 3.756s, 2013 44,568 44,122 Polypore, Inc. bank term loan FRN Ser. B, 2.2s, 2014 121,599 120,152 SunGard Data Systems, Inc. bank term loan FRN 1.939s, 2014 2,824 2,748 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 3.867s, 2016 58,505 58,249 Total senior loans (cost $314,928) SHORT-TERM INVESTMENTS (27.0%)* Principal amount Value Interest in $150,000,000 joint tri-party repurchase agreement dated June 30, 2011 with Credit Suisse First Boston due July 1, 2011 — maturity value of $11,642,003 for an effective yield of 0.01% (collateralized by U.S. Treasury Notes with a coupon rate of 0.875% and a due date of February 29, 2012, valued at $153,000,255) $11,642,000 $11,642,000 Interest in $100,000,000 joint tri-party repurchase agreement dated June 30, 2011 with Barclays Capital, Inc. due July 1, 2011 — maturity value of $11,000,003 for an effective yield of 0.01% (collateralized by U.S. Treasury Bonds with a coupon rate of 6.50% and a due date of November 15, 2026, valued at $102,000,057) 11,000,000 11,000,000 Federal Home Loan Bank discount notes 0.01%, July 27, 2011 9,000,000 8,999,935 Federal Home Loan Bank discount notes 0.04%, July 15, 2011 ## 9,000,000 8,999,860 Federal Home Loan Bank discount notes 0.05%, July 13, 2011 10,000,000 9,999,833 Federal Home Loan Mortgage Corp. 0.04%, July 11, 2011 ## 5,000,000 4,999,944 Federal National Mortgage Association 0.05%, August 8, 2011 4,491,000 4,490,757 U.S. Treasury Bills with an effective yield of 0.100%, April 5, 2012 ## 3,000,000 2,997,180 U.S. Treasury Bills with an effective yield of 0.100%, December 1, 2011 # ## 21,335,000 21,325,847 U.S. Treasury Bills, for effective yields ranging from 0.06% to 0.10%, November 17, 2011 ## 13,272,000 13,267,129 U.S. Treasury Bills, for effective yields ranging from 0.04% to 0.24%, August 25, 2011 ## 3,976,000 3,974,691 U.S. Treasury Bills, for effective yields ranging from 0.22% to 0.24%, July 28, 2011 # ## 13,713,000 13,710,650 Total short-term investments (cost $115,409,095) Total investments (cost $540,204,533) Key to holding’s abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNB Medium Term Notes Class B PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2011 through June 30, 2011 (the reporting period). * Percentages indicated are based on net assets of $427,180,277. † Non-income-producing security. # These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ##These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities’ valuation inputs. (Note 1). i Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $187,128,782 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. 14 Putnam VT Inc ome Fund FUTURES CONTRACTS OUTSTANDING Unrealized at 6/30/11 Number of Expiration appreciation/ (Unaudited) contracts Value date (depreciation) Euro-Dollar 90 day (Short) 504 $125,225,100 Jun-12 $(288,860) U.S. Treasury Bond 20 yr (Long) 102 12,549,188 Sep-11 (167,397) U.S. Treasury Bond 20 yr (Short) 14 1,722,438 Sep-11 15,771 U.S. Treasury Bond 30 yr (Long) 116 14,645,000 Sep-11 (115,142) U.S. Treasury Bond 30 yr (Short) 2 252,500 Sep-11 3,356 U.S. Treasury Note 2 yr (Long) 2 438,688 Sep-11 1,528 U.S. Treasury Note 2 yr (Short) 237 51,984,469 Sep-11 37,253 U.S. Treasury Note 5 yr (Long) 397 47,320,539 Sep-11 (51,926) U.S. Treasury Note 10 yr (Long) 75 9,174,609 Sep-11 80,748 U.S. Treasury Note 10 yr (Short) 18 2,201,906 Sep-11 (7,425) Total WRITTEN OPTIONS OUTSTANDING at 6/30/11 (premiums received Contract Expiration date/ $49,670,286) (Unaudited) amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January19,2022. $22,561,920 Jan-12/4.72 $78,741 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing August24,2041. 50,933,854 Aug-11/4.29 681,495 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing August24,2041. 50,933,854 Aug-11/4.29 2,364,350 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August19,2021. 16,061,000 Aug-11/4.475 642 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August19,2021. 16,061,000 Aug-11/4.475 1,619,431 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August17,2021. 26,524,000 Aug-11/4.49 2,715,792 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August17,2021. 26,524,000 Aug-11/4.49 796 WRITTEN OPTIONS OUTSTANDING at 6/30/11 (premiums received Contract Expiration date/ $49,670,286) (Unaudited) cont. amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August17,2021. $13,262,000 Aug-11/4.55 $265 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August17,2021. 13,262,000 Aug-11/4.55 1,427,522 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August8,2021. 17,810,000 Aug-11/4.70 27 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August8,2021. 17,810,000 Aug-11/4.70 2,171,751 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August10,2045. 9,187,600 Aug-15/4.375 1,340,655 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August10,2045. 9,187,600 Aug-15/4.375 834,234 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August7,2045. 9,187,600 Aug-15/4.46 883,939 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August7,2045. 9,187,600 Aug-15/4.46 1,274,044 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February12,2025. 11,318,460 Feb-15/5.27 527,757 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February12,2025. 11,318,460 Feb-15/5.27 1,013,908 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February13,2025. 4,173,720 Feb-15/5.36 185,278 Putnam VT Income Fund 15 WRITTEN OPTIONS OUTSTANDING at 6/30/11 (premiums received Contract Expiration date/ $49,670,286) (Unaudited) cont. amount strike price Value Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February13,2025. $4,173,720 Feb-15/5.36 $392,497 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January19,2022. 22,561,920 Jan-12/4.72 2,398,332 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January17,2022. 37,603,200 Jan-12/4.80 108,297 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January17,2022. 37,603,200 Jan-12/4.80 4,243,145 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 3.55% versus the three month USD-LIBOR-BBA maturing July21,2021. 35,016,494 Jul-11/3.55 45,521 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 3.55% versus the three month USD-LIBOR-BBA maturing July21,2021. 35,016,494 Jul-11/3.55 858,254 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July26,2021. 25,489,000 Jul-11/4.46 6 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July26,2021. 25,489,000 Jul-11/4.46 2,626,896 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July26,2021. 23,904,000 Jul-11/4.52 3 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July26,2021. 23,904,000 Jul-11/4.52 2,589,759 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July26,2021. 25,489,000 Jul-11/4.525 2,772,693 WRITTEN OPTIONS OUTSTANDING at 6/30/11 (premiums received Contract Expiration date/ $49,670,286) (Unaudited) cont. amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July26,2021. $25,489,000 Jul-11/4.525 $3 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July26,2021. 11,952,000 Jul-11/4.5475 1 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July26,2021. 11,952,000 Jul-11/4.5475 1,323,684 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July27,2021. 38,233,500 Jul-11/4.745 2 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July27,2021. 38,233,500 Jul-11/4.745 4,873,242 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June6,2021. 9,816,169 Jun-16/4.12 269,347 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June6,2021. 9,659,361 Jun-16/4.39 314,895 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June6,2021. 9,598,032 Jun-16/4.575 346,201 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June6,2021. 9,598,032 Jun-16/4.575 413,963 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June10,2026. 2,431,240 Jun-16/4.815 156,134 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June10,2026. 2,431,240 Jun-16/4.815 175,487 16 Putnam VT Inc ome Fund WRITTEN OPTIONS OUTSTANDING at 6/30/11 (premiums received Contract Expiration date/ $49,670,286) (Unaudited) cont. amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing July1,2026. $3,966,685 Jun-16/4.86 $260,770 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June6,2021. 9,659,361 Jun-16/4.89 361,260 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June6,2021. 9,816,169 Jun-16/5.12 329,856 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing July1,2026. 3,966,685 Jun-16/5.86 172,552 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May14,2022. 9,347,000 May-12/5.51 1,479,443 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May14,2022. 9,347,000 May-12/5.51 22,433 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to pay a fixed rate of 2.065% versus the three month USD-LIBOR-BBA maturing September8,2016. 9,454,705 Sep-11/2.065 57,201 Option on an interest rate swap with Barclay’s Bank PLC for the obligation to receive a fixed rate of 2.065% versus the three month USD-LIBOR-BBA maturing September8,2016. 9,454,705 Sep-11/2.065 99,558 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September11,2025. 10,050,600 Sep-15/4.04 402,509 WRITTEN OPTIONS OUTSTANDING at 6/30/11 (premiums received Contract Expiration date/ $49,670,286) (Unaudited) cont. amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September11,2025. $10,050,600 Sep-15/4.04 $982,245 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 2.58% versus the three month USD-LIBOR-BBA maturing November2,2016. 1,801,922 Oct-11/2.58 10,395 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.58% versus the three month USD-LIBOR-BBA maturing November2,2016. 1,801,922 Oct-11/2.58 37,411 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 3.64% versus the three month USD-LIBOR-BBA maturing November2,2021. 28,731,280 Oct-11/3.64 391,320 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 3.64% versus the three month USD-LIBOR-BBA maturing November2,2021. 28,731,280 Oct-11/3.64 927,161 Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/11 (proceeds received Principal Settlement $28,128,516) (Unaudited) amount date Value FNMA, 6 1/2s, July1,2041 $3,000,000 7/14/11 $3,396,563 FNMA, 5s, June1,2041 8,000,000 6/13/11 8,512,187 FNMA, 4 1/2s, July1,2041 3,000,000 7/14/11 3,103,828 FNMA, 4s, July1,2041 13,000,000 7/14/11 13,000,000 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $57,324,400 $(52,503) 7/23/20 3 month USD-LIBOR-BBA 2.96% $(33,184) Barclays Bank PLC 57,158,600 10,778 6/17/13 0.64% 3 month USD-LIBOR-BBA 39,126 62,993,100 (115,631) 6/17/16 3 month USD-LIBOR-BBA 1.93% (274,041) 155,301,800 (375,253) 6/17/20 3 month USD-LIBOR-BBA 3.04% (852,504) 18,713,700 (38,372) 6/17/21 3 month USD-LIBOR-BBA 3.2% (103,324) 13,156,000 48,816 6/17/41 4.04% 3 month USD-LIBOR-BBA 98,469 20,900,000 — 6/20/16 3 month USD-LIBOR-BBA 1.8125% (177,263) Putnam VT Income Fund 17 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) cont. Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $8,000,000 $— 6/20/41 3.91625% 3 month USD-LIBOR-BBA $209,190 5,480,000 — 6/23/20 2.955% 3 month USD-LIBOR-BBA 58,350 1,700,000 — 6/24/20 2.92375% 3 month USD-LIBOR-BBA 22,592 27,460,000 — 6/27/20 2.89485% 3 month USD-LIBOR-BBA 440,891 10,030,000 — 6/27/41 3 month USD-LIBOR-BBA 3.88882% (318,405) 11,618,000 — 6/28/13 3 month USD-LIBOR-BBA 0.628% (12,651) 5,308,000 — 6/28/21 3.042% 3 month USD-LIBOR-BBA 99,138 2,388,000 — 6/28/41 3 month USD-LIBOR-BBA 3.885% (77,674) 1,470,000 — 6/28/41 3 month USD-LIBOR-BBA 3.88% (49,123) 4,220,000 — 6/28/20 2.855% 3 month USD-LIBOR-BBA 81,668 8,970,000 — 6/29/20 2.841084% 3 month USD-LIBOR-BBA 183,040 4,430,000 — 6/29/14 3 month USD-LIBOR-BBA 3.85488% (166,876) 910,000 — 6/29/13 0.64625% 3 month USD-LIBOR-BBA 653 13,770,000 — 6/29/13 0.6425% 3 month USD-LIBOR-BBA 10,899 7,600,000 — 6/30/13 0.66% 3 month USD-LIBOR-BBA 3,450 6,500,000 — 6/30/20 0.66% 3 month USD-LIBOR-BBA 111,584 4,000,000 — 6/30/14 3 month USD-LIBOR-BBA 3.92% (104,752) 17,293,400 (22,837) 3/30/31 4.17% 3 month USD-LIBOR-BBA (788,212) 64,058,800 31,174 5/4/16 3 month USD-LIBOR-BBA 2.15% 828,343 Citibank, N.A. 23,565,600 (7,456) 6/28/19 3 month USD-LIBOR-BBA 3.04% 236,514 350,599 — 6/23/21 3 month USD-LIBOR-BBA 3.12625% (3,744) 474,664 — 6/29/21 3 month USD-LIBOR-BBA 3.05375% (8,356) 111,158,300 (30,098) 6/28/14 1.81% 3 month USD-LIBOR-BBA (2,309,990) Credit Suisse International 17,900,000 — 12/17/40 4.334% 3 month USD-LIBOR-BBA (872,449) 64,885,500 (86,479) 3/14/16 3 month USD-LIBOR-BBA 2.35% 1,721,710 19,900,000 E — 3/21/13 1.15625% 3 month USD-LIBOR-BBA (79,202) 74,928,800 (15,330) 2/24/15 2.04% 3 month USD-LIBOR-BBA (2,182,635) 29,277,200 8,567 2/24/26 4.16% 3 month USD-LIBOR-BBA (1,884,021) Deutsche Bank AG 205,636 — 7/1/20 3.035% 3 month USD-LIBOR-BBA 1,063 7,784,000 — 7/1/16 3 month USD-LIBOR-BBA 1.955% (21,328) 58,349,000 10,287 12/31/14 1.91% 3 month USD-LIBOR-BBA (1,113,878) Goldman Sachs International 3,200,000 — 6/16/16 3 month USD-LIBOR-BBA 1.93% (7,738) 572,000 — 7/1/14 1.105% 3 month USD-LIBOR-BBA 303 456,000 — 7/1/41 3 month USD-LIBOR-BBA 4.02625% (3,580) 12,973,000 — 7/1/16 3 month USD-LIBOR-BBA 1.9625% (30,746) 105,994,400 (64,154) 10/1/14 1.14% 3 month USD-LIBOR-BBA 50,288 19,851,400 E — 3/19/13 1.09375% 3 month USD-LIBOR-BBA (67,495) 82,165,200 208,266 5/20/16 3 month USD-LIBOR-BBA 2.00% 505,248 JPMorgan Chase Bank, N.A. 6,948,300 22,012 3/11/26 4.12% 3 month USD-LIBOR-BBA (380,879) 39,900,000 E — 3/21/13 1.1685% 3 month USD-LIBOR-BBA (163,890) 4,100,000 E — 3/22/13 1.185% 3 month USD-LIBOR-BBA (17,389) 23,561,600 — 7/5/16 1.9375% 3 month USD-LIBOR-BBA — 83,569,900 14,394 1/31/15 1.79% 3 month USD-LIBOR-BBA (1,738,355) 20,000,000 — 9/24/17 3 month USD-LIBOR-BBA 2.055% (350,012) Total E See Note 1 to the financial statements regarding extended effective dates. 18 Putnam VT Inc ome Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap Notional premium Termination received (paid) by received or appreciation/ counterparty amount received (paid) date fund per annum paid by fund (depreciation) Bank of America, N.A. $5,622,333 $— 1/12/36 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% $(15,308) 30 year Fannie Mae pools 1,174,009 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% (2,834) 30 year Fannie Mae pools 1,214,800 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 9,061 30 year Fannie Mae pools 1,174,009 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% (2,834) 30 year Fannie Mae pools 1,214,800 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 9,061 30 year Fannie Mae pools 1,434,436 — 1/12/40 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% (9,424) 30 year Fannie Mae pools 1,438,323 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 10,728 30 year Fannie Mae pools Barclays Bank PLC 1,952,909 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic MBX Index 5.00% (2,503) 30 year Fannie Mae pools 2,208,319 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% (16,471) 30 year Fannie Mae pools 1,610,264 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 12,010 30 year Fannie Mae pools 619,599 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 4,071 30 year Fannie Mae pools 1,952,651 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 14,564 30 year Fannie Mae pools 876,151 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 6,535 30 year Fannie Mae pools 1,613,002 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% (12,279) 30 year Fannie Mae pools 3,056,726 (2,866) 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (83) 30 year Fannie Mae pools 3,034,261 7,112 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% (5,856) 30 year Fannie Mae pools 1,523,565 13,093 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 9,398 30 year Fannie Mae pools 11,882,385 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 9,638 30 year Fannie Mae pools 7,901,676 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 6,409 30 year Fannie Mae pools 4,363,817 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 28,670 30 year Fannie Mae pools 2,500,688 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 19,036 30 year Fannie Mae pools 2,921,401 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% (7,052) 30 year Fannie Mae pools 1,174,009 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% (2,834) 30 year Fannie Mae pools 1,174,009 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% (2,834) 30 year Fannie Mae pools 1,214,800 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 9,061 30 year Fannie Mae pools 2,507,908 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 2,034 30 year Fannie Mae pools 2,819,665 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% (6,806) 30 year Fannie Mae pools 2,920,506 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 19,188 30 year Fannie Mae pools Putnam VT Income Fund 19 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap Notional premium Termination received (paid) by received or appreciation/ counterparty amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $471,647 $— 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% $(1,138) 30 year Fannie Mae pools 113,303 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% (863) 30 year Fannie Mae pools 111,388 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 831 30 year Fannie Mae pools 18,797,627 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 140,203 30 year Fannie Mae pools 2,122,349 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 15,830 30 year Fannie Mae pools 2,816,841 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 21,010 30 year Fannie Mae pools 1,361,020 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 8,942 30 year Fannie Mae pools 4,959,374 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 36,990 30 year Fannie Mae pools 2,897,110 — 1/12/40 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% (19,034) 30 year Fannie Mae pools 4,730,897 — 1/12/40 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% (31,082) 30 year Fannie Mae pools 4,932,590 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% (15,772) 30 year Fannie Mae pools 2,464,736 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 18,383 30 year Fannie Mae pools 14,782,873 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 18,945 30 year Fannie Mae pools 5,946,165 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 44,350 30 year Fannie Mae pools 15,071,372 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% (45,842) 30 year Fannie Mae pools 7,494,381 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 55,897 30 year Fannie Mae pools 3,736,311 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 4,788 30 year Fannie Mae pools 410,211 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% (1,248) 30 year Fannie Mae pools 402,358 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 516 30 year Fannie Mae pools 461,998 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% (419) 30 year Fannie Mae pools 1,497,381 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% (1,356) 30 year Fannie Mae pools 1,085,470 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% (983) 30 year Fannie Mae pools 5,880,058 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 4,769 30 year Fannie Mae pools 5,368,601 — 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 12,959 30 year Fannie Mae pools 1,738,027 — 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 4,195 30 year Fannie Mae pools 5,880,058 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 4,769 30 year Fannie Mae pools Citibank, N.A. 1,142,509 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% (2,758) 30 year Fannie Mae pools 1,231,937 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 8,094 30 year Fannie Mae pools 20 Putnam VT Inc ome Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap Notional premium Termination received (paid) by received or appreciation/ counterparty amount received (paid) date fund per annum paid by fund (depreciation) Citibank, N.A. cont. $3,998,416 $— 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic MBX Index 4.50% $12,162 30 year Fannie Mae pools 6,018,423 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 7,713 30 year Fannie Mae pools Credit Suisse International 11,757,853 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% (35,764) 30 year Fannie Mae pools 5,607,475 — 1/12/39 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% (38,340) 30 year Fannie Mae pools 1,214,800 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 9,061 30 year Fannie Mae pools 1,174,009 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% (2,834) 30 year Fannie Mae pools 3,853,719 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% (28,743) 30 year Fannie Mae pools 1,434,436 — 1/12/40 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% (9,424) 30 year Fannie Mae pools 1,430,111 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 10,887 30 year Fannie Mae pools Goldman Sachs International 1,748,564 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 13,042 30 year Fannie Mae pools 3,245,945 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% (24,210) 30 year Fannie Mae pools 2,204,495 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% (16,782) 30 year Fannie Mae pools 2,751,802 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% (20,525) 30 year Fannie Mae pools 5,622,333 — 1/12/36 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 15,308 30 year Fannie Mae pools 853,051 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% (2,059) 30 year Fannie Mae pools 2,923,413 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% (21,804) 30 year Fannie Mae pools 5,962,842 — 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 14,393 30 year Fannie Mae pools 1,008,847 — 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 2,435 30 year Fannie Mae pools 11,757,853 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% (35,763) 30 year Fannie Mae pools Total Putnam VT Income Fund 21 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $34,447,715 $— Corporate bonds and notes — 147,668,529 — Foreign government bonds and notes — 643,708 — Mortgage-backed securities — 161,581,505 235,561 Municipal bonds and notes — 1,626,436 — Purchased options outstanding — 12,363,028 — Senior loans — 318,600 — U.S. Government and Agency Mortgage Obligations — 77,331,475 — U.S. Treasury Obligations — 5,607,514 — Short-term investments — 115,407,826 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(492,094) $— $— Written options — (46,563,103) — TBA sale commitments — (28,012,578) — Interest rate swap contracts — (9,037,358) — Total return swap contracts — 194,736 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 22 Putnam VT Inc ome Fund Statement of assets and liabilities 6/30/11 (Unaudited) Assets Investment in securities, at value, including of securities on loan (Note 1): Unaffiliated issuers (identified cost $540,204,533) $557,231,897 Cash 145,100 Interest and other receivables 3,855,103 Receivable for shares of the fund sold 7,632 Receivable for investments sold 3,474,671 Receivable for sales of delayed delivery securities (Note 1) 29,157,859 Unrealized appreciation on swap contracts (Note 1) 5,358,455 Premium paid on swap contracts (Note 1) 810,979 Total assets Liabilities Payable for variation margin (Note 1) 300,392 Payable for investments purchased 200,843 Payable for purchases of delayed delivery securities (Note 1) 76,015,165 Payable for shares of the fund repurchased 781,101 Payable for compensation of Manager (Note 2) 143,114 Payable for investor servicing fees (Note 2) 36,084 Payable for custodian fees (Note 2) 27,127 Payable for Trustee compensation and expenses (Note 2) 148,858 Payable for administrative services (Note 2) 2,219 Payable for distribution fees (Note 2) 36,745 Written options outstanding, at value (premiums received $49,670,286) (Notes 1 and 3) 46,563,103 Premium received on swap contracts (Note 1) 374,499 Unrealized depreciation on swap contracts (Note 1) 14,637,557 TBA sale commitments, at value (proceeds receivable $28,128,516) (Note 1) 28,012,578 Collateral on certain derivative contracts, at value (Note 1) 5,484,236 Other accrued expenses 97,798 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 8) $473,034,945 Undistributed net investment income (Note 1) 9,716,960 Accumulated net realized loss on investments (Note 1) (66,050,917) Net unrealized appreciation of investments 10,479,289 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $252,936,765 Number of shares outstanding 21,844,886 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.58 Computation of net asset value Class IB Net assets $174,243,512 Number of shares outstanding 15,167,549 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.49 Statement of operations Six months ended 6/30/11 (Unaudited) Investment income Interest (including interest income of $367 from investments in affiliated issuers) (Note 6) $12,641,304 Total investment income Expenses Compensation of Manager (Note 2) 868,676 Investor servicing fees (Note 2) 219,355 Custodian fees (Note 2) 24,425 Trustee compensation and expenses (Note 2) 15,670 Administrative services (Note 2) 6,532 Distribution fees — Class IB (Note 2) 224,943 Other 112,061 Total expenses Expense reduction (Note 2) (319) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 10,887,767 Net increase from payments by affiliates (Note 2) 2,314 Net realized loss on swap contracts (Note 1) (9,507,638) Net realized loss on futures contracts (Note 1) (6,858,560) Net realized loss on written options (Notes 1 and 3) (69,408) Net unrealized appreciation of investments, futures contracts, swapcontracts, written options, and TBA sale commitments during theperiod 14,016,509 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Putnam VT Income Fund 23 Statement of changes in net assets Six months ended Year ended 6/30/11* 12/31/10 Decrease in net assets Operations: Net investment income $11,169,961 $33,161,950 Net realized gain (loss) on investments (5,545,525) 39,623,184 Net unrealized appreciation (depreciation) of investments 14,016,509 (27,885,381) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (22,509,477) (30,368,148) Class IB (15,548,812) (21,643,820) Increase in capital from settlement payments (Note 8) 575 — Decrease from capital share transactions (Note 4) (2,123,159) (14,823,638) Total decrease in net assets Net assets: Beginning of period 447,720,205 469,656,058 End of period (including undistributed net investment income of $9,716,960 and $36,605,288, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 24 Putnam VT Inc ome Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d Ratio of expenses to average net assets, excluding interest expense (%) c,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Class IA 6/30/11† .31 .23 (1.10) — f,g * .28 * .28 * 2.60 * 189 * 12/31/10 .88 .30 (1.43) — .59 h .59 h 7.25 88 12/31/09 .79 3.23 (.65) — 1.16 i,j .58 i 7.52 i 278 12/31/08 .57 (3.39) (.84) — g,k .58 i .58 i 4.97 i 208 12/31/07 .65 .02 (.69) — .57 i .57 i 5.25 i 229 12/31/06 .54 .04 (.57) — .57 i .57 i 4.39 i 201 Class IB 6/30/11† .29 .24 (1.07) — f,g * .41 * .41 * 2.48 * 189 * 12/31/10 .84 .30 (1.41) — .84 h .84 h 7.02 88 12/31/09 .76 3.19 (.61) — 1.41 i,j .83 i 7.27 i 278 12/31/08 .54 (3.36) (.81) — g,k .83 i .83 i 4.75 i 208 12/31/07 .62 .02 (.66) — .82 i .82 i 5.00 i 229 12/31/06 .50 .04 (.54) — .82 i .82 i 4.09 i 201 * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Includes amounts paid through expense offset arrangements (Note 2). e Portfolio turnover excludes dollar roll transactions. f Reflects a non-recurring reimbursal related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 8). g Amount represents less than $0.01 per share. h Excludes the impact of a current period reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.23% of average net assets for the period ended December 31, 2010. i Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.21% 12/31/08 0.17 12/31/07 0.14 12/31/06 0.16 j Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.58% of average net assets for the period ended December 31, 2009. k Reflects a non-recurring reimbursal from Putnam Management related to restitution payments in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share base on the weighted average number of shares outstanding for the year ended December 31, 2008. The accompanying notes are an integral part of these financial statements. Putnam VT Income Fund 25 Notes to financial statements 6/30/11 (Unaudited) Note 1 — Significant accounting policies Putnam VT Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks current income consistent with what Putnam Investment Management, LLC (Putnam Management), the fund’s manager, a wholly-owned subsidiary of Putnam Investments, LLC, believes to be prudent risk by investing in investment-grade and high-yield bonds and U.S. government securities. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from January 1, 2011 through June 30, 2011. A) Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Futures contracts The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average number of contracts of approximately 1,000 on futures contracts for the reporting period. 26 Putnam VT Inc ome Fund G) Options contracts The fund uses options contracts to hedge duration, convexity and prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately $298,100,000 on purchased options contracts for the reporting period. H) Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to credit risk, to gain exposure to specific markets/countries and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $166,900,000 on total return swap contracts for the reporting period. I) Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $1,777,400,000 on interest rate swap contracts for the reporting period. J) Credit default contracts The fund entered into credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $1,000,000 on credit default swap contracts for the reporting period. K) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $47,224,152 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $51,023,375. L) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase Putnam VT Inc ome Fund 2 7 commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. M) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. N) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. O) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. P) Line of credit The fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Q) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2010, the fund had a capital loss carryover of $50,992,056 available to the extent allowed by the Code to offset future net capital gain, if any. This capital loss carryover will expire on December 31, 2016. Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $553,287,085, resulting in gross unrealized appreciation and depreciation of $16,396,889 and $12,452,077, respectively, or net unrealized appreciation of $3,944,812. R) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. S) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. T) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 33.1% of the fund is owned by accounts of one group of insurance companies. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.500% of the next $5 billion, 0.450% of the next $10 billion, 0.400% of the next $10 billion, 0.350% of the next $50 billion, 0.330% of the next $50 billion, 0.320% of the next $100 billion, 0.315% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. 28 Putnam VT Inc ome Fund Putnam Management voluntarily reimbursed the fund $2,314 for a trading error which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $319 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $243, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $693,412,654 and $687,298,597, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $2,116,861 and $1,994,097, respectively. Written option transactions during the reporting period are summarized as follows: Contract amounts Premiums received Written options outstanding at beginning of the reporting period $690,748,600 $42,565,527 Options opened 345,831,309 9,460,809 Options exercised (53,328,025) (891,254) Options closed (36,123,200) (1,464,796) Written options outstanding at end of the reporting period $947,128,684 $49,670,286 Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/11 Year ended 12/31/10 Six months ended 6/30/11 Year ended 12/31/10 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 244,623 $2,880,000 607,273 $7,381,132 398,134 $4,651,189 972,063 $11,598,299 Shares issued in connection with reinvestment of distributions 1,983,214 22,509,477 2,645,309 30,368,148 1,380,889 15,548,812 1,900,248 21,643,820 2,227,837 25,389,477 3,252,582 37,749,280 1,779,023 20,200,001 2,872,311 33,242,119 Shares repurchased (1,820,060) (21,782,149) (3,637,051) (43,980,509) (2,193,034) (25,930,488) (3,493,148) (41,834,528) Net increase (decrease) Note 5 — Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Investments, Receivables, Net assets — Payables, Net assets — Unrealized Interest rate contracts Unrealized appreciation/(depreciation) $17,731,898* appreciation (depreciation) $61,266,689* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. Putnam VT Inc ome Fund 29 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $61,709 $61,709 Interest rate contracts (2,051,268) (6,858,560) (9,569,347) $(18,479,175) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $(1,842) $(1,842) Interest rate contracts (4,657,221) 3,073,043 20,495,597 18,911,419 Total Note 6 — Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $367 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $111,237,560 and $203,461,802, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8 — Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $575 related to settlement of those lawsuits. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9 — Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 30 Putnam VT Inc ome Fund Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June 17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2011. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management or investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds have new management contracts, with new fee schedules reflecting the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for a little over a year – since January or, for a few funds, February, 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Because these management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. Under its new management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 2nd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2010 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and Putnam VT Inc ome Fund 31 expense data reported by Lipper as of December 31, 2010 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper VP (Underlying Funds) — Corporate Debt Funds A Rated) for the one-year, three-year and five-year periods ended December 31, 2010 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 1st 1st 1st Over the one-year, three-year and five-year periods ended December 31, 2010, there were 40, 38 and 37 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management contract, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 32 Putnam VT Inc ome Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2011, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Ravi Akhoury Boston, MA 02109 P.O. Box 8383 Barbara M. Baumann Boston, MA 02266-8383 Charles B. Curtis Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited John A. Hill 57–59 St James’s Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Kenneth R. Leibler Robert E. Patterson Marketing Services Legal Counsel George Putnam, III Putnam Retail Management Ropes & Gray LLP Robert L. Reynolds One Post Office Square W. Thomas Stephens Boston, MA 02109 Putnam VT Income Fund 33 This report has been prepared for the shareholders H512 of Putnam VT Income Fund. 268670 8/11 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 26, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 26, 2011 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 26, 2011
